Exhibit 99.1 HESS CORPORATION HESS REPORTS ESTIMATED RESULTS FOR THE FOURTH QUARTER OF 2015 Fourth Quarter Highlights: ● Adjusted net loss was $396 million or $1.40 per share compared to adjusted net income of $53 million or $0.18 per share in the prior-year quarter; lower realized selling prices reduced fourth quarter 2015 adjusted net income by approximately $420 million ● Net loss was $1,821 million, including noncash impairment charges of $1,359 million after tax ● Oil and gas production was 368,000barrels of oil equivalent per day (boepd) compared to 362,000boepd in the fourth quarter of 2014 ● E&P capital and exploratory expenditures were $943 million.Full year E&P capital and exploratory expenditures were $4.0 billion, down 25 percent from $5.3 billion in 2014 ● Year-end 2015 cash and cash equivalents totaled $2.7 billion ● Year-end total proved reserves were 1,086 million barrels of oil equivalent (boe), down from 1,431 million boe in the prior year, primarily due to negative revisions to proved undeveloped reserves resulting from lower crude oil prices 2016 Guidance: ● E&P capital and exploratory expenditures are expected to be $2.4 billion, down 40 percent from 2015 E&P capital and exploratory expenditures ● Oil and gas production is forecast to be in the range of 330,000 to 350,000boepd compared to full year 2015 net production of 368,000 boepd, excluding Libya and asset sales NEW YORK, January 27, 2016, — Hess Corporation (NYSE: HES) today reported an adjusted net loss, which excludes items affecting comparability, of $396million or $1.40per common share, for the fourth quarter of 2015 compared with adjusted net income of $53million or $0.18per share in the 1 fourth quarter of 2014.Lower realized selling prices reduced adjusted net income by approximately $420 million compared with the prior-year quarter.On an unadjusted basis, the Corporation reported a net loss of $1,821million for the fourth quarter of 2015 compared with a net loss of $8 million in the fourth quarter of last year. Fourth quarter 2015 results included noncash goodwill and other impairment related charges totaling $1,359 million after tax. “We finished 2015 with one of the strongest balance sheets and liquidity positions among our E&P peers,” Chief Executive Officer John Hess said. “Looking forward, our top priority is to continue to keep our balance sheet strong. Our 2016 capital and exploratory budget is 40 percent below our 2015 spend and we will continue to pursue further cost reductions. At the same time, we plan to continue to invest in future growth.” 2 After-tax income (loss) by major operating activity was as follows: Three Months Ended Year Ended December 31, December 31, (unaudited) (unaudited) (In millions, except per share amounts) Net Income (Loss) Attributable to Hess Corporation Exploration and Production $ ) $ 83 $ ) $ Bakken Midstream 11 8 86 10 Corporate, Interest and Other ) Net income (loss) from continuing operations ) (5 ) ) Discontinued operations (8 ) (3 ) ) Net income (loss) attributable to Hess Corporation $ ) $ (8 ) $ ) $ Net income (loss) per share (diluted) $ ) $ ) $ ) $ Adjusted Net Income (Loss) Attributable to Hess Corporation Exploration and Production $ ) $ $ ) $ Bakken Midstream 11 8 86 10 Corporate, Interest and Other ) Adjusted net income (loss) from continuing operations ) 53 ) Discontinued operations — — — 84 Adjusted net income (loss) attributable to Hess Corporation $ ) $ 53 $ ) $ Adjusted net income (loss) per share (diluted) $ ) $ $ ) $ Weighted average number of shares (diluted) Exploration and Production:
